 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT| NORTHERN DISTRICT OF TEXAS

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION
| FEB | 4 2020
DARREN GUNNELS, § Jo!
§ CLERK, US. DISTRICT COURE
Plaintiff, / By sau
Vv. § 2:17-CV-192-Z
§
DONLEY COUNTY, §
§
Defendant. §
MEMORANDUM OPINION
DISMISSING COMPLAINT

Plaintiff, acting pro se, has filed suit pursuant under the Federal Tort Claims Act (“FTCA”)
against Defendant. Plaintiff submitted a Claim for Damage, Injury or Death (Standard Form 95),
alleging an ongoing injury from a fall while he was incarcerated at a state-operated county jail
located in Texas. For the following reasons, Plaintiff's Complaint is DISMISSED.

BACKGROUND

Plaintiff claims he suffered a fall that damaged his shoulder while housed in the Donley
County Jail, which is located in the territorial jurisdiction of this Court. Plaintiff alleges that water
from overflowing toilets or broken plumbing was responsible for his fall and that the injuries he
suffered require surgery. Plaintiff claims he is unable to have surgery because he lacks health
insurance. The medical records submitted as attachments to Plaintiff's claim indicate that Plaintiff
was seen by medical personnel immediately following his accident but did not pursue further
treatment for his shoulder injury for several months. It is unclear whether Plaintiff remained
incarcerated during this time or whether he did not pursue treatment while in the free world. His

suit solely seeks damages under the FTCA. He makes no allegations that he was a federal prisoner

 

 

 
being housed in the county jail facility where he was housed. Plaintiff also makes no allegation
that Donley County is a federal entity.

LEGAL STANDARDS

In cases where a non-prisoner pro se litigant brings suit, a court is authorized to conduct
limited screening to confirm that subject matter jurisdiction exists. See Buchel-Ruegsegger v.
Buchel, 576 F.3d 451, 453 (7th Cir. 2009) (federal courts have a duty to evaluate their own
jurisdiction, sua sponte if necessary); see also United States v. Hays, 515 U.S. 737 (1995). Gunnels
was not a prisoner at the time he filed suit or presently, despite temporarily being in custody during
the pendency of this case. Sua sponte dismissal is appropriate where claims lack “legal plausibility
necessary to invoke federal subject matter jurisdiction.” Dilworth v. Dallas Cnty. Cmty. Coll. Dist.,
81 F.3d 616, 617 (Sth Cir. 1996). A complaint that presents no substantial federal question
necessarily states no federal claim and can be dismissed with prejudice to avoid burdening the
court system with a future suit that should not be brought anywhere.

ANALYSIS

As a jurisdiction prerequisite, the FTCA bars a claimant from bringing suit in federal court
unless he filed an administrative claim with the appropriate federal agency and either obtained a
written denial or waited six months with no response. See 28 U.S.C. § 2675(a); Price v. United
States, 69 F.3d 46, 54 (5th Cir. 1995). The Supreme Court of the United States has held that failure
to completely exhaust administrative remedies prior to filing a claim under the FTCA is a
jurisdictional defect that cannot be cured by administrative exhaustion after suit is filed. McNeil v.
United States, 508 U.S. 106, 112 (1993). The United States Court of Appeals for the Fifth Circuit
has also held that exhaustion of administrative remedies is jurisdictional and that the requirement

cannot be waived. Price, 69 F.3d at 54.
 

Here, Plaintiff filed suit on September 26, 2017, complaining of an injury that occurred in
March of 2016. However, Plaintiff does not allege or provide any documentation showing that the
administrative claim had been finally denied prior to the filing date of this suit. Further, Plaintiff
provided no information about which federal agency he alleges is responsible for the actions of
Donley County, such that the FTCA would even apply to his claims. The Court will not interpret
his claims as an attempt to seek redress under 42 U.S.C. § 1983 absent allegations against specific

individuals who acted with deliberate indifference to deny Plaintiff medical care while he was

 

incarcerated.

ORDER

It is ORDERED that the FTCA claim by Plaintiff be DISMISSED. Plaintiff has failed to
invoke the Court’s jurisdiction over these claims.

SO ORDERED.

February 4p 2020. Wei Beak

MATE EW If CSMARYK
D STATHS DISTRICT JUDGE
